Matter of Center for Discovery, Inc. v New York City Dept. of Educ. (2019 NY Slip Op 08624)





Matter of Center for Discovery, Inc. v New York City Dept. of Educ.


2019 NY Slip Op 08624


Decided on December 3, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2019

Friedman, J.P., Oing, Singh, Moulton, JJ.


10458 160157/16

[*1] In re The Center for Discovery, Inc., Petitioner-Respondent,
vNew York City Department of Education, Respondent-Appellant.


Georgia M. Pestana, Acting Corporation Counsel, New York (Barbara Graves-Poller of counsel), for appellant.
Moritt Hock & Hamroff LLP, Garden City (Robert L. Schonfeld of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Lynn R. Kotler, J.), entered January 31, 2019, inter alia, granting the petition seeking to annul a determination of respondent dated August 18, 2016, which refused to reimburse petitioner for all of the services it was providing to the subject student and directing respondent to reimburse petitioner for such services, unanimously affirmed, without costs.
The New York State Education Department and the Office for People with Developmental Disabilities are not necessary parties to this article 78 proceeding (CPLR 1001[a]; see Matter of Samy F. v Fabrizio, 176 AD3d 44, 48 [1st Dept 2019]). Petitioner in this proceeding seeks no relief as against either of those agencies, and those agencies will not be equitably affected by the disposition of this petition.
The court properly determined that the relevant New York State Education Department regulations required respondent, not petitioner, to arrange for the appropriate special education programs and services to be provided, which includes either arranging for or providing the funding for such services (8 NYCRR 200.2[d][1]; Matter of Center for Discovery, Inc. v NYC Dept. of Educ., 162 AD3d 83, 87 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2019
CLERK